Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-BG-39

                      IN RE JEAN M. ROBINSON, RESPONDENT.

                                A Member of the Bar
                    of the District of Columbia Court of Appeals
                           (Bar Registration No. 484954)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                           Ad Hoc Hearing Committee
              Approving Amended Petition for Negotiated Discipline

                                   (BDN 004-18)

                              (Decided: May 2, 2019)

      Before GLICKMAN and FISHER, Associate Judges, and FERREN, Senior Judge.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of an amended petition for negotiated attorney discipline. See

D.C. Bar R. XI § 12.1 (c). The petition is based on respondent’s voluntary

acknowledgement that she violated Virginia Rules of Professional Conduct 1.3 (c),

1.6 (a), and 8.4 (c) (which apply here in accordance with Rule 8.5(b)(2)(ii) of the
                                          2


D.C. Rules of Professional Conduct) by intentionally prejudicing her client in the

course of the attorney-client relationship, revealing client confidence or secrets, and

acting with dishonesty, fraud, deceit, or misrepresentation. The proposed discipline

is an eighteen-month suspension from the practice of law with a requirement that

respondent prove fitness as a condition of reinstatement.

      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI § 12.1 (d), we agree

that this case is appropriate for negotiated discipline and that the proposed

disposition is not unduly lenient or inconsistent with dispositions imposed for

comparable professional misconduct.1 Accordingly, it is

      ORDERED that respondent Jean M. Robinson is hereby suspended from the

practice of law in the District of Columbia for eighteen months. Respondent’s

reinstatement is conditioned upon her demonstration of fitness to resume the practice

of law pursuant to D.C. Bar R. XI, § 16. We direct respondent’s attention to D.C.

Bar R. XI, §§ 14 (g) and 16 (c), under which she will not be eligible to seek



      1
         Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s
report, the [c]ourt will enter an order imposing the discipline recommended by the
Board upon the expiration of the time permitted for filing exceptions.” See also In
re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the
Board’s report and recommendation, our deferential standard of review becomes
even more deferential.”).
                                         3


reinstatement until eighteen months after she files the necessary affidavit with this

court in compliance with § 14.